Title: [Fryday June 2. 1775.]
From: Adams, John
To: 


      On Fryday June 2. 1775. Journals of Congress, page 112. The President laid before Congress a Letter from the Provincial Convention of Massachusetts Bay dated May 16. which was read, setting forth the difficulties they labour under, for want of a regular form of Government, and as they and the other Colonies are now compelled to raise an Army to defend themselves from the Butcheries and devastations of their implacable Enemies, which renders it still more necessary to have a regular established Government, requesting the Congress to favour them with explicit Advice respecting the taking up and exercising the Powers of civil Government, and declaring their readiness to submit to such a general Plan as the Congress may direct for the Colonies, or make it their great Study to establish such a form of Government there, as shall not only promote their Advantage but the Union and Interest of all America.
      This Subject had engaged much of my Attention before I left Massachusetts, and had been frequently the Subject of Conversation between me and many of my Friends Dr. Winthrop, Dr. Cooper, Colonel Otis, the two Warrens, Major Hawley and others besides my Colleagues in Congress and lay with great Weight upon my Mind as the most difficult and dangerous Business that We had to do, (for from the Beginning I always expected We should have more difficulty and danger, in our Attempts to govern ourselves and in our Negotiations and connections with foreign Powers, than from all the Fleets and Armies of Great Britain). It lay therefore with great Weight upon my mind: and when this Letter was read, I embraced the Opportunity to open myself in Congress, and most earnestly to intreat the serious Attention of all the Members and of all the Continent to the measures which the times demanded. For my Part I thought there was great Wisdom in the Adage when the Sword is drawn throw away the Scabbard. Whether We threw it away voluntarily or not, it was useless now and would be useless forever. The Pride of Britain, flushed with late Tryumphs and Conquests, their infinite Contempt of all the Power of America, with an insolent, arbitrary Scotch Faction with a Bute and Mansfield at their head for a Ministry, We might depend upon it, would force Us to call forth every Energy and resource of the Country, to seek the friendship of Englands Enemies, and We had no rational hope but from the Ratio Ultima Regum et Rerum publicarum. These Efforts could not be made without Government, and as I supposed no Man would think of consolidating this vast Continent under one national Government, We should probably after the Example of the Greeks, the Dutch and the Swiss, form a Confederacy of States, each of which must have a seperate Government. That the Case of Massachusetts was the most urgent, but that it could not be long before every other Colony must follow her Example. That with a View to this Subject I had looked into the Ancient and modern Confederacies for Examples: but they all appeared to me to have been huddled up in a hurry by a few Chiefs. But We had a People of more Intelligence, Curiosity and Enterprize, who must be all consulted, and We must reallize the Theories of the Wisest Writers and invite the People, to erect the whole Building with their own hands upon the broadest foundation. That this could be done only by Conventions of Representatives chosen by the People in the several Colonies, in the most exact proportions. That it was my Opinion, that Congress ought now to recommend to the People of every Colony to call such Conventions immediately and set up Governments of their own, under their own Authority: for the People were the Source of all Authority and Original of all Power. These were new, strange and terrible Doctrines, to the greatest Part of the Members, but not a very small Number heard them with apparent Pleasure, and none more than Mr. John Rutledge of South Carolina and Mr. John Sullivan of New Hampshire.
     